Title: To George Washington from John Hanson, 28 November 1781
From: Hanson, John
To: Washington, George

                        
                            General Washington
                            28 November 1781
                        

                  Congress Sir at all times happy in Seeing your Excellency, feel particular pleasure in your presence at this time, after the Glorious Success of the Allied Arms in Virginia—It is their fixed purpose, to draw every advantage from it, by Exhorting the states in the Strongest terms, to the most vigorous and timely Exertions.  A Committee has Accordingly been appointed, to State the requisitions necessary to be made for the establishment of the Army, and are instructed to confer with you upon that Subject.  It is therefore the Expectation of Congress, that your Excellency would remain for Some time in Philadelphia, that they may avail themselves of your aid in this important Business; and, that you may enjoy a respite from the fatigues of War, as far as is Consistent With the service.
                  